—Judgment unanimously affirmed, without costs. Memorandum: Petitioner was not reappointed to his position as Chautauqua County Social Services Commissioner when his term expired on May 13, 1986. The County Executive appointed Donald C. Carlson as Acting Commissioner. Petitioner contends that pursuant to Public Officers Law § 5 he is entitled to hold over in office until a permanent successor is chosen, confirmed and qualified. There is no merit to that argument. An Acting Commissioner constitutes a successor within the meaning of Public Officers Law § 5 (see, People ex rel. Ewell v Robson, 253 App Div 127, affd 278 NY 585). (Appeal from judgment of Supreme Court, Chautauqua *938County, Adams, J.—art 78.) Present—Dillon, P. J., Doerr, Denman, Pine and Lawton, JJ.